Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on June 30, 2022. Claims 1 and 4-17 are pending in the application and being examined herein.
Status of Objections and Rejections
The objection to the claims has been withdrawn in view of Applicant's amendment.
The rejection of claims 2 and 3 is obviated by Applicant's cancellation.
All other rejections from the previous office action are withdrawn in view of Applicant's amendment.  
New grounds of rejection under 35 U.S.C. 112 and 103 are necessitated by the amendments.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  
The term “the gel accommodating space” in claims 11 and 12 should be amended to --the gel accommodating space -- for consistency with claim 1, which recites “a gel accommodating space.”  Appropriate correction is required.
.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: sealing means for sealing the smooth peripheral surface of the bottom sides of the assembled electrophoresis gel cassette in claim 4. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 4, the limitation in line 15 “to form a smooth peripheral surface of bottom sides of the assembled electrophoresis gel cassette” unclear and indefinite. Claim 1 previously recites “a bottom side” in line 6 for the first plate and the second plate. It is unclear as whether the term “bottom sides” as recited in line 15 is the same or different bottom sides of the first and second plates or the bottom sides of assembled electrophoresis gel cassette. If the latter, the specification indicates that the gel cassette has a bottom side rather than a bottom side as discussed at para. [0025] of the instant specification. Claim 4 also recites the recitation “the bottom sides” in lines 2-3 and is indefinite for the same reason. Further clarification is requested. 
Claims 5 is rejected for its dependency on claim 4 and claims 6-17 are rejected for their dependency on claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation).

Regarding claim 1, Koji teaches a method (a method of manufacturing an electrophoretic medium cassette, paras. [0001], [0018]).
Koji teaches by cutting the electrophoretic medium cassette 1 at the cutting section 9 as shown in FIG. 3 and that the method of cutting may be any method that does not damage an insulating substrate or a separation medium, and may be a laser cutting method (para. [0019]) and therefore, meets the preamble limitation of forming an assembled electrophoresis gel cassette with no surface discontinuities. 
Koji teaches comprising the following steps:
providing an electrophoresis gel cassette (electrophoretic medium cassette 1), comprising 
a first plate (plate 2, Figs. 2, 3 and 6), 
a second plate (plate 3, Figs. 2, 3 and 6), and 
a plurality of spacers (cutting section 9 as spacer, Figs. 3 and 6, para. [0023]), 
wherein the first plate and the second plate respectively comprise a top side, a bottom side, a left side, a right side, a first surface and a second surface (Figs. 2 and 3 showing first surfaces of first base member and second base member face one another),
the second plate is substantially parallel to the first plate so that the first surface of the first plate and the first surface of the second plate are parallel to each other (Figs. 2 and 3 showing first surfaces of first plate and second face one another), and 
the plurality of spacers are disposed on a left portion and a right portion of the first surface of the first plate or the second plate (Figs. 3 and 6, cutting section 9 shown on a left portion and right portion of the first and second base members), and the first plate, the second plate, and the plurality of spacers are assembled together to form a gel accommodating space (the cutting portion 9 becomes a spacer, so that an optimum cavity can be maintained, Fig. 6, para. [0023], gels 4 and 5 are between base members 2 and 3, Figs. 2 and 3);
bonding the first plate, the second plate and the plurality of spacers (a side sealing material 11 is mounted on a side surface of an electrophoretic medium cassette 1, a lower end sealing material 12 is mounted on a lower end opening 7, and an opening sealing material 13 is mounted on an opening 8, para. [0016]); and 
cutting off an overlapping part (overlap of insulating substrates 2 and 3 as shown in Figs. 2 and 3) of a bottom portion (edge of insulating substrate 3 is a bottom portion, Figs. 2 and 3) of the assembled electrophoresis gel cassette (chip 1). 
The recitation “to form a smooth peripheral surface of bottom sides of the assembled electrophoresis gel cassette” is an intended result of the cutting step. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited (MPEP § 2111.04). In any case, Koji teaches a smooth peripheral surface of bottom sides of the assembled electrophoresis gel cassette since Koji teaches by cutting the electrophoretic medium cassette 1 at the cutting section 9 as shown in FIG. 3 and that the method of cutting may be any method that does not damage an insulating substrate or a separation medium, and may be a laser cutting method (para. [0019]) and therefore, meets the limitation to form a smooth peripheral surface of bottom sides of the assembled electrophoresis gel cassette. The examiner notes that the edges of the insulating substrate that are subject to cutting of Koji is being interpreted to read upon the bottom sides of Koji since for cassette located in the middle of the array would comprise two sides being cut. . 


Regarding claim 6, Koji teaches the limitations of instant claim 1. Koji teaches the overlapping part of the bottom portion of the assembled electrophoresis gel cassette is cut off by a laser knife (laser cutting method, para. [0019]).

Regarding claim 7, Koji teaches the limitations of instant claim 1. Koji teaches the first plate, the second plate, and the plurality of spacers are assembled after aligning the second plate substantially parallel to the first plate (a first insulating base member 2 and a 2 insulating base member 3 which are opposed to each other with a rectangular parallelepiped gap therebetween, and a separation medium (gel) such as a polyacrylamide gel is filled between the 2 insulating base members 2 and 3, para. [0013], the cutting portion 9 becomes a spacer, so that an optimum cavity can be maintained, para. [0023]).

Regarding claim 8, Koji teaches the limitations of instant claim 1. Koji teaches the plurality of spacers are disposed on a left portion and a right portion of the first surface of the first plate and the first surface of the second plate (Figs. 3 and 6, cutting section 9 shown on a left portion and right portion of the first and second base members).

Regarding claim 9, Koji teaches the limitations of instant claim 1. Koji teaches the plurality of spacers are integrally formed with the first plate or the second plate (as shown in Fig. 6, spacer 9 is integrally formed with plate 2).

Regarding claim 15, Koji teaches the limitations of instant claim 1. Koji teaches the overlapping part of the bottom portion of the electrophoresis gel cassette is cut off by a laser knife (laser cutting method, para. [0019]).

Regarding claim 16, Modified teaches the limitations of instant claim 1. Koji teaches the first plate and the second plate are made from glass (glass, para. [0014]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Moi et al. (US 5,938,906). 

Regarding claims 4 and 5, Koji teaches the limitations of instant claim 1. Koji teaches instead of use of spacer 9, a member which protects the cut surface after cutting may be provided separately (para. [0023]) but fails to teach a step of providing a sealing means for sealing the smooth peripheral surface of the bottom sides of the electrophoresis gel cassette to prevent from a leakage of a liquid matrix of gel (claim 4) or that the sealing means is a tape, clay, a glue, a hydrogel (claim 5).
Moi teaches a gel electrophoresis casting cassette for horizontal gel electrophoresis (abstract) wherein the cassette further comprises locking means for preventing substantial sliding or lifting between the floor and the top (col. 1, ln. 66- col. 2, ln. 1) such as tape, wrapped around the edge of the assembled cassette (col. 4, lns. 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the member of Koji to be a tape as taught Moi because tape would prevent sliding or lifting before the floor and the top. 
The teachings of Modified Koji would meet the limitation of providing a sealing element for sealing the smooth peripheral surface of the bottom sides of the electrophoresis gel cassette to prevent from a leakage of a liquid matrix of gel since the tape of Moi would prevent leakage of a liquid matrix of a gel by sealing the edges of the cassette. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Lugojan (US 5,543,023).

Regarding claim 10, Koji teaches the limitations of instant claim 1. Koji teaches sealing material (para. [0016]) but fails to teach the first plate, the second plate, and the plurality of spacers are bonded by using an adhesive or ultrasonic oscillation.
Lugojan teaches a gel electrophoresis cassette for conducting gel electrophoresis separations (abstract) wherein an ultrasonic welding joint is made in a sealing manner so that the sample cannot leak out, but also weak enough so that the sealing engagement is releasable, that is, the two plates may be pried apart after the sample is run, breaking the ultrasonic weld seal joint, so that the gel may be removed. The sides of the cassette may also optionally be releasably sealed by ultrasonic welding (col. 3, lns. 50-68).
It would have been obvious to one of ordinary skill in the art to substitute the sealing material of Koji with ultrasonic welding as taught by Lugojan because it was known at the time of the invention that ultrasonic welding can also be used bond electrophoresis plates and simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 U.S.P.Q.2d 1385 (2007); MPEP 2143 (B).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Detroy (US 4,035,377).

Regarding claims 11 and 12, Koji teaches the limitations of instant claim 1. Koji fails to teach the electrophoresis gel cassette further comprises at least one protrusion which is disposed at an appropriate position on a bottom (claim 11) or top portion (claim 12) of the first surface of the first plate or the second plate for connecting the first plate and the second plate so as to maintain the assembled electrophoresis gel accommodating space.
Detroy teaches a gel electrophoresis cassette for conducting gel electrophoresis separations (abstract) wherein One end of plate 12 (the top as shown in FIG. 1, but the bottom as shown in FIG. 3) has a member 50 which has been milled to have relatively wide regions 52, 10 which are as thick as the plate portion 16, spaced by projections 54, which are as deep as the strip members 18, for accurately spacing the end of the plate 12 from plate 10 when the plates are assembled for receiving the gel (col. 7, lns. 7-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cassette of Koji to include one protrusion which is disposed at an appropriate position on a bottom or top portion of the first surface of the first plate or the second plate for connecting the first plate and the second plate so as to maintain the electrophoresis gel accommodating space as taught by Detroy with a reasonable expectation of success of maintain the gel space between the two plates as taught by Detroy. 




Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Bulloch et al. (US 2017/0153204).

Regarding claim 13, Koji teaches the limitations of instant claim 1. Koji teaches that there is no particular limitation on the material of the insulating substrates 2 and 3 and that examples include a resin plate, a resin film and glass and therefore Koji fails to teach the first plate and the second plate are made from plastic. 
Bulloch teaches an electrophoresis slab gel cassette (abstract) that comprises plates 11 and 12 (Fig. 1) that may be made of glass or clear plastic (para. [0049]). 
It would have been obvious to one of ordinary skill int the art before the effective filing date to substitute the material of the plates of Koji to be plastic as taught by Bulloch with a reasonable expectation of success of using the cassette for electrophoersis. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07. Consequently, as evidenced by Bulloch, a person of ordinary skill in the art would accordingly have recognized the suitability of incorporating the plastic as a plate material.

Regarding claim 14, Modified Koji teaches the limitations of instant claim 13. Bulloch teaches the plastic is acrylonitrile Butadiene Styrene (ABS), Polycarbonate (PC), or Polyethylene terephthalate (PET) (Bulloch, para. [0049], ABS, PC, PET).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koji et al. (JP 2011080929A) (References herein made with respect to English Machine Translation) and further in view of Stein et al. (US 5,759,375).

Regarding claim 17, Koji teaches the limitations of instant claim 16. Koji teaches the overlapping part of the bottom portion of the assembled electrophoresis gel cassette is cut off by a laser (para. [0019]) and therefore fails to teach diamond knife, a water jet, a saw, a high-speed saw blade, a planer, or a high-speed planer.
Stein teaches miniature disposable slab gel (abstract) comprising a top plate overlying a bottom plate in an opposing spaced apart relationship (col. 3, lns. 9-21). Stein teaches the plates are glass (col. 7, 6-12) and that the top plate is scored to provide a removeable frangible portion of the top plate using a diamond stylus (col. 8, lns. 19-26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute using a laser as taught by Koji with the diamond stylus as taught by Stein with a reasonable expectation of success of cutting glass. 

Response to Arguments
In the arguments presented on pages 5-6 of the amendment, the applicant argues that applicant amends the term “a sealing element” in claim 4 to “a sealing means” and does not intend to have this limitation interpreted under 35 USC 112(f). 
Examiner respectfully disagrees. Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Therefore, the limitation “sealing means for sealing the smooth peripheral surface of the bottom sides of the electrophoresis gel cassette” in claim 4 creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 USC 112(f) since the word “means” is used coupled with the limitation “for sealing the smooth peripheral surface of the bottom sides of the electrophoresis gel cassette” (functional language). Claim 5 recites sufficient structure, material, or acts to entirely perform the recited function (tape, clay, glue, hydrogel) and therefore, the presumption is rebutted and claim 5 is not treated in accordance with 35 USC 112(f). 
In the arguments presented on pages 7-9 of the amendment, the applicant argues that Koji teaches that the electrophoresis gel cassette is manufactured with a size bigger than the practical use and then it is to implement processing to cut into size for practical use and that the separation mediums within the structure itself are obtained in a uniform composition and that the intended objectives and effects achieved by Koji are different from those of the invention. Applicant asserts that the provisions of a plurality of spacers (30) in the first step, the second step of bonding the first plate (10), the second plate (20) and plurality of spacers (30), and the third step of cutting off an overlapping part (41) of bottom sides (102) of the assembled electrophoresis gel cassette to form a smooth peripheral surface (50) of the bottom sides of the electrophoresis gel cassette with no surface discontinuities, thereby preventing leakage of the liquid material of the gel are not taught in Koji.
Examiner respectfully disagrees. It is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps and the specification does not directly or implicitly require a particular order. See MPEP 2111.01 (II). Applicant does not recite wherein the cutting is after the bonding. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Should applicant amend to recite that the bonding occurs after cutting, the teachings of Koji would still read on such limitations since Koji teaches applying a dent line process which would bond the plates by pressure application which occurs before the disclosed cutting step. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kubo et al. (JP2002128546A) discloses a method of producing a laminated glass comprising steps of laying an intermediate film 3 for adhesion between glass plates 1, 2 and making the glass plates adhere to each other through the intermediate film to form an integrated body, and thereafter, applying polishing a peripheral edge of the integrated body in order to eliminate plate misalignment and to form a flush end surface. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699